Dismissed and Memorandum Opinion filed November 12, 2004








Dismissed and Memorandum Opinion filed November 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00893-CR
____________
 
RENE D. GATO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
344th District Court
Chambers County,
Texas
Trial Court Cause No. 12385
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a guilty plea to the offense of unlawful
possession of a controlled substance.  In
the plea bargain document, the State recommended a Acap@ on punishment of thirteen years= imprisonment. An agreement that puts
a Acap@ on the punishment for the charged
offense is an agreed recommendation that constitutes a plea bargain.  Perez v. State, 129 S.W.3d 282, 286
(Tex. App.BCorpus Christi 2004, no pet.)(citing Shankle
v. State, 119 S.W.3d 808 (Tex. Crim. App. 2003) and Threadgill v. State,
120 S.W.3d 871 (Tex. App.BHouston [1st Dist.] 2003, no pet.).  See also Waters v. State, 124 S.W.3d
825, 826 (Tex. App.BHouston [14th Dist.] 2003, pet. ref=d)(holding that a conviction based on
an agreement that puts a cap on punishment for the charged offense is subject
to the restrictions on appeals from plea bargains in Rule 25.2).  In accordance with the terms of the plea
bargain agreement with the State, the trial court sentenced appellant on August
6, 2004, to confinement for ten years in the Institutional Division of the
Texas Department of Criminal Justice and assessed a $1,500.00  fine. 
Appellant filed a notice of appeal. 
Because appellant has no right to appeal, we dismiss.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 12, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App.
P. 47.2(b).